Citation Nr: 1109118	
Decision Date: 03/08/11    Archive Date: 03/17/11

DOCKET NO.  05-18 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a chronic eye disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION


The Veteran had verified active duty from May 1966 to May 1969 and from November 2001 to November 2002.

This case initially came to the Board of Veterans' Appeals (Board) on appeal of a rating decision of the Philadelphia, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran testified at a hearing at the RO before a Member of the Board in August 2007.  A copy of the hearing transcript has been associated with the claims file.

In a September 2007 decision, the Board remanded this issue for additional development.  While undergoing remand development, the issues of service connection for the residuals of cardiac catheterization involving the right lower extremity and for trigeminal neuralgia was granted.  The only issue remaining on appeal is the one listed on the title page.


FINDING OF FACT

The preponderance of the evidence is against finding that the Veteran has a chronic eye disorder, that is etiologically related to a disease, injury, or event in service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for a chronic eye disorder are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353- 23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In this case, the notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in January 2003, prior to the date of the issuance of the appealed September 2003 rating decision.

A March 2006 letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  After issuance of the March 2006 letter, and opportunity for the Veteran to respond, the August 2009 supplemental statement of the case (SSOC) reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice.  See Mayfield, 20 Vet. App. at 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service and VA treatment records, and the Veteran's October 2008 VA examination.  Also of record and considered in connection with the appeal is the transcript of the August 2007 hearing and various written statements provided by the Veteran as well as by his representative, on his behalf.  The Board finds that no additional RO action to further develop the record on the claim for service connection for a chronic eye disorder is warranted.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 

Service Connection Laws and Regulations  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).

A disorder may be service connected if the evidence of record, regardless of its date, shows that the Veteran had a chronic disorder in service or during an applicable presumptive period, and that the Veteran still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Factual Background and Analysis

In the present case, there is no dispute that the Veteran currently has the disability for which service connection is claimed.  The medical evidence clearly demonstrates that he has been diagnosed with chronic ocular inflammation/uveitis.  The real question here is whether the evidence establishes an actual or presumed nexus, or link, between chronic ocular inflammation/uveitis and his periods of active military service.

Available service treatment records, prior to 2002, are negative for any pertinent complaints of findings regarding the eyes.  In April 2002 he was seen at the eye clinic for a routine eye examination.  The lids/lashes, conjunctiva, cornea, iris, lens, and anterior chamber were all normal or clear on examination as to both eyes.  A refractive error was noted.  Service treatment records in June 2002 note that the Veteran had a history of iritis but that there were no records and there was no activity today.  He was seen for treatment of a stye/hordeolum of the right lower eye lid.

The Veteran presented with complaints of mild swelling and mild erythema of the right eye in July 2002.  He was followed during the month and the erythema is noted to be in the right lower lid.

A November 2002 service treatment record noted that the Veteran had been treated for a stye of the right eye in July 2002.  The redness of the lower level of the eye lid had never completely resolved.

In an October 2007 letter, a private physician, Dr. Schwartz, noted that he had treated the Veteran for over 2 years.  Prior to becoming a patient of his, Dr. Schwartz noted that the Veteran was treated by Dr. Tammy McBride beginning in December 2002.  Dr. Schwartz noted that the Veteran had eye problems including recurring uveitis.  However, no specific cause had been determined although service treatment records noted that the Veteran had been treated for an undetermined eye condition in 2001 and 2002.

In a July 2008 letter, a private ophthalmologist, Dr. Duane Whitlock noted that the Veteran underwent cataract surgery in February 2008.  The Veteran also suffered from HLA-B27 associated uveitis and his uveitic episodes caused both cystoids macular edema and cataracts.

The Veteran underwent a VA examination in October 2008.  The examiner noted that there were several entries dated in June 2002 for a stye/hordeolum of the right lower lid.  These records also noted a past ocular history of 2 episodes of recurrent iritis.  However, no records of active iritis or treatment for iritis could be found in the periods of active duty.  On examination, the Veteran had HLA-B27 related chronic uveitis which alternated from his right to his left eye.  The left eye had active inflammation at the time of the examination.  The diagnosis was chronic ocular inflammation/uveitis that was a result of being HLA-B27 positive.  This condition caused repeated episodes of uveitis that required topical steroids to control.  The examiner concluded that he could find no record of treatment for uveitis/iritis while on active duty and could find no record of the Veteran having symptoms or ocular findings that could be construed as uveitis while on active duty.

After carefully considering the pertinent evidence, to include the Veteran's assertions, the Board finds that the preponderance of the evidence weighs against the claim.

Initially, the Board notes that there are no clinical findings or diagnoses of a chronic eye disability during service.  As indicated above, although the Veteran was treated on multiple occasions for complaints redness and a stye in service, no chronic disability of the eyes was found.  While a June 2002, service treatment record noted a "history of iritis", the October 2008, VA examiner specifically noted that he could find no record of treatment for uveitis/iritis while the Veteran was on active duty.  Moreover, it was held that there were no symptoms that could have been attributed to uveitis.

The Board acknowledges that the absence of in-service demonstration of chronic eye disability does not itself preclude a grant of service connection.  Here, however, the post-service record does not demonstrate that any current eye disability is related to active service.  

Additionally, while the Veteran has a current diagnosis of chronic ocular inflammation/uveitis, the earliest evidence of a disability was in October 2007, almost 5 years after active service.  The Board notes that the Veteran's representative argues that Dr. Schwartz's notation in his October 2007 letter that the Veteran was treated by Dr. Tammy McBride as early as December 2002 demonstrates that the Veteran was diagnosed with a chronic eye disability as early as December 2002.  However, the Dr. Schwartz merely noted that the Veteran received treatment beginning in December 2002 from Dr. McBride for a variety of complaints including his service connected neuralgia.  Dr. Schwartz also noted that no cause had been determined for the Veteran's chronic eye condition.  

Moreover, there is no competent evidence or opinion even suggesting that there exists a medical nexus between current chronic eye disability and the Veteran's military service.  In fact, the only medical opinion addressing the etiology of the chronic eye disability weighs against the claim.  As indicated above, the October 2008 VA examiner opined that he could find no record of treatment for uveitis/iritis while on active duty and could find no record of the Veteran having symptoms or ocular findings that could be construed as uveitis while on active duty.  None of the competent medical evidence currently of record refutes this conclusion, and the Veteran has not presented or identified any such existing medical evidence or opinion.  

In addition to the objective evidence noted above, in adjudicating this claim, the Board has considered the Veteran's assertions including his testimony.  While the Veteran is competent to report symptoms in service and there is evidence of complaints at that time, the Veteran's service treatment records are negative for a diagnosis of a chronic eye disability to include uveitis/iritis.  For this reason, the Veteran's testimony as to a continuous chronic eye disorder since service is not found to be credible, as it is outweighed by the medical evidence at discharge.

To the extent that the Veteran's assertions are offered to establish a relationship between a current chronic eye disorder and service, such evidence must fail.  The matter of medical etiology, or relationship-the matter on which these claims turn-is within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran is not shown to be other than a layperson without the appropriate medical training and expertise, he is not competent to render a probative (i.e., persuasive) opinion on a medical matter.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Moreover, to the extent that the holding in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) can be interpreted to enable a lay person to speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg,  the question of causation here involves a more complex relationship that the Veteran is not competent to address.

Hence, the lay assertions in this regard have no probative value.

In sum, the Board finds that service connection for a chronic eye disorder must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 



	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for a chronic eye disorder is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


